DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transmission lines" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “A filter for use in radio frequency transmission lines” is not a positive recitation providing a limitation of “transmission lines” such that it is not clear what transmission lines “the transmission lines” refers to.
Claim 1 recites the limitation "the signal transmission line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the quality factor of the filter’s resonators" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the filter’s” refers to the band pass filter or to the collective unit of the band pass filter and the filter correction unit. Furthermore, “the quality factor” is not provided with proper antecedent basis, as there is no positive recitation of resonators to have a quality factor.
Claim 1 recites the limitation "the filter" in line 6.  There is insufficient antecedent basis for this limitation in the claim. “the filter” lacks antecedent basis in the same manner as per line 5.
Claim 1 recites the limitation "the transmission line" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Line 2 refers to “the transmission lines,” and line 3 refers to “the signal transmission line,” such that it is not clear which signal line is referred to.
Claim 1 recites the limitation "the correction unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Line 1 refers to “A filter correction unit,” but it is not clear if “the correction unit” is the same as the “filter correction unit.”
Claim 3 recites the limitation "the same substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the same substrate” is “a piezoelectric substrate material.”
Claim 4 recites the limitation "the transmission line" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The use of “the transmission line” presents the same issue as line 7 of claim 1, where there is not proper antecedent basis.
Claim 4 recites the limitation "one interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which interface “one interface” refers to, of the plurality of interfaces provided in claims 1 & 4.
Claim 4 recites the limitation "the other interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which interface “the other interface” refers to, of the plurality of interfaces provided in claims 1 & 4.
Claim 5 recites the limitation "the transmission line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the filter" in line 5.  There is insufficient antecedent basis for this limitation in the claim. “the filter” lacks antecedent basis in the same manner as per line 5 of claim 1.
Claim 5 recites the limitation "one interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which interface “one interface” refers to, of the plurality of interfaces provided in claims 1 & 5.
Claim 5 recites the limitation "the other interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which interface “the other interface” refers to, of the plurality of interfaces provided in claims 1 & 5.
Claim 6 recites the limitation "the SAW transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 cites “at least one SAW transducer” such that it is not clear which “the SAW transducer” is referred to.
Claim 7 recites the limitation "the SAW transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 cites “at least one SAW transducer” such that it is not clear which “the SAW transducer” is referred to.
Claim 7 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the transmission line" in lines 4 & 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the transmission line” refers to as per line 7 of claim 1, and it is further unclear with the introduction of “a first transmission line.”
Claim 9 recites the limitation "the transmission line and filter, the filter" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the transmission line” refers to as per line 7 of claim 1, and it is further unclear with the introduction of “a first and second transmission line.” The use of “filter, the filter” raises antecedent basis issues with regards in the same manner as per line 5 of claim 1.
Claim 10 recites the limitation "The filter correction system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. No other claim refers to a system, such that it is not clear what the “system” comprises.
Claim 10 recites the limitation "both sides" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the capacitive filter elements being realized through at least one of the SAW transducers" in lines 3-4.  The SAW transducers of claim 1 are comprised within “the correction unit.” It is not clear if a SAW transducer may be part of both “the correction unit” and “the band pass filter.” Claim 1 cites “the filter’s resonators,” but this is not cited as a SAW transducer, and has further antecedent basis issues as outlined above.
Claim 12 recites the limitation "the filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “the filter” lacks antecedent basis in the same manner as per line 5 of claim 1, with further complications from “the radio frequency filter” as per claim 11.
Claim 13 recites the limitation "the filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “the filter” lacks antecedent basis in the same manner as per line 5 of claim 1, with further complications from “the radio frequency filter” as per claim 11.
Claim 16 recites the limitation "the transmission lines incorporated in the band pass filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims upon which claim 16 is dependent do not include “transmission lines incorporated in the band pass filter."
Claim 17 recites the limitation "the SAW transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 cites “at least one SAW transducer” and claim 11 provides for “at least one of the SAW transducers,” such that it is not clear which “the SAW transducer” is referred to. Further, the at least one of the SAW transducers of claim 11 has further antecedent basis issues, as noted above.
Claim 18 recites the limitation "the SAW transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 cites “at least one SAW transducer” and claim 11 provides for “at least one of the SAW transducers,” such that it is not clear which “the SAW transducer” is referred to. Further, the at least one of the SAW transducers of claim 11 has further antecedent basis issues, as noted above.
Claim 18 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 1-9 appear to be focused on “a filter correction unit” as per item 203a/b as per Figs. 2a/b of the specification, while claims 10-18 appear to be focused on the collective filter (items 203 and 201/202 in Figs. 2a/b) of the specification. The examiner recommends rewording the claim limitations to specifically identify components of the “filter correction unit” and “the radio frequency filter” as well as connections therebetween. 

	In light of the extent of 112(b) - indefiniteness rejections above, the examiner has attempted to apply art to some of the claims to expedite prosecution.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, & 10-12 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlat et al. (US PGPub 20170301992), as cited by applicant.
As per claim 1:
Khlat et al. discloses in Fig. 13-15:
A filter correction unit (compensation circuit 76) for use in radio frequency transmission lines ([0061]), the transmission lines including a band pass filter (series resonator B1) having input and output interfaces (input node I/P and output node O/P) mounted in a signal transmission line (signals are transmitted through the filter, [0078]), the band pass filter being chosen so as to transmit signals within a predetermined frequency range having a filter passband response (as seen in Fig. 14), the quality factor of the filter's resonators having predetermined limitations generating a known passband distortion of the filter to the signal (as seen in Fig. 14), wherein the correction unit has a first bus (connection from inductor L1) connected to the transmission line and to the filter, wherein the correction unit comprises at least one surface acoustic wave (SAW) transducer (shunt resonators B2, B3 [0072]), each transducer having two electrodes on a piezoelectric substrate (an inherent feature of SAW resonators) where a first electrode is connected to the first bus (resonators connect to common node CN, which connects to the first bus via inductor L1) and the other electrode connected to a second bus (connection to ground), the SAW transducer being adapted to distort the amplitude of a transmitted signal with a factor being the inverse of the known distortion of the filter (as seen in Fig. 14, where the compensation circuit provides inverted distortion to produce a flat passband without dips).

As per claim 2:
Khlat et al. discloses in Fig. 13-15:
the second bus is connected to ground.

As per claim 4:
	Khlat et al. discloses in Fig. 13-15:
the first bus is connected to a first input and output interface of the filter correction unit (as seen in Fig. 13), where one interface (inductor L1) is connected to a first interface of said the transmission line (I/P) and the other interface (inductor L2) to a first filter interface (output side of series resonator B1).

As per claim 8:
Khlat et al. discloses in Fig. 13-15:
inductive and capacitive elements (resonators behave like capacitive structures, [0076]) the capacitive elements having one end connected to a first transmission line (connected to the input, through inductor L1) or filter interface and the other end to ground, whereas the inductive elements are connected between the first bus and the transmission line or filter interface (inductors L1 & L2 are connected between first bus and O/P, where a filter interface is), the elements being chosen so as to improve the impedance matching of the correction unit to the transmission line and filter (method of choosing is a product-by-process, such that only the end structure is given patentable weight, see MPEP §2113).

As per claim 10:
Khlat et al. discloses in Fig. 19D & 20, an alternative arrangement wherein the compensation unit is arranged as a filter correction system including two filter correction units (shunt impedances ZB) as per claim 1, being connected on both sides of the band pass filter.

As per claim 11:
Khlat et al. discloses in Figs. 29-30:
A radio frequency filter including a filter correction unit (compensation circuit 76) according to claim 1, wherein the band pass filter is constituted by grounded capacitive filter elements (series resonators B10 & B11 are grounded through shunt resonator B12 or inductor L8), the capacitive filter elements (series resonators B10 & B11 w/ or w/o shunt resonator B12) being realized through at least one of the SAW transducers ([0072]), each having two electrodes on a piezoelectric substrate (inherent features of SAW resonators) where the first electrode (electrodes away from ground) is connected to the interior of the band pass filter and the second electrode to ground (through shunt resonator B12 or inductor L8), the SAW transducer being adapted both to distort a transmitted signal with a factor being the inverse of said the know distortion of the filter, and also realizing the capacitance required to define the band pass filter response (as seen in Fig. 14, where the compensation circuit provides inverted distortion to produce a flat passband without dips).

As per claim 12:
Khlat et al. discloses in Fig. 29:
the filter is a LC filter (inductor L8, and series resonators B10 & B11 as capacitive elements [0076]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843